Hamer, J.,
dissenting.
No extended effort will be made to criticise the opinions. The opinions are delivered in Nos. 16,634 (ante, p. 34) and 17,236 (p. 45, post). I am compelled to dissent in these cases because I believe the course pursued in the district court for Douglas county in the original case was in disregard of the rights of the heirs. The grandmother intended the property for her grandchildren. No attention was paid to her wishes in the matter. While there was no evil intent — no intent to deprive the grandchildren of their inheritance — the district judge and counsel sought an opportunity to apply the property otherwise than it was intended. If that sort of thing may be done in these cases, it may be done in any case. Hereafter, what*40ever the disposition of the ancestor toward his grandchildren, he may feel no certainty that the property which he intends for them will ever reach the objects of his bounty. The case made was apparently a sham case. The guardian ad litem, apparently made no effort to succeed, and there was no appeal. Those who 'were next to the children did not take care of them. There may have been no evil intent, but there was an utter disregard of the purpose of the grandmother. The district judge was used as a mere convenience, however honestly he may have intended to act.